Name: 97/561/EC: Council Decision of 3 March 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta amending the Memorandum of Understanding between the European Economic Community and the Republic of Malta regarding textile trade to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: Europe;  leather and textile industries;  European construction;  international trade
 Date Published: 1997-08-22

 Avis juridique important|31997D056197/561/EC: Council Decision of 3 March 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta amending the Memorandum of Understanding between the European Economic Community and the Republic of Malta regarding textile trade to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union Official Journal L 231 , 22/08/1997 P. 0010 - 0010COUNCIL DECISION of 3 March 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta amending the Memorandum of Understanding between the European Economic Community and the Republic of Malta regarding textile trade to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (97/561/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta amending the Memorandum of Understanding between the European Economic Community and the Republic of Malta regarding textile trade to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union, as provided for in Articles 75, 100 and 127 of the Act of Accession;Whereas, pursuant to Council Decision of 20 February 1995, pending the completion of procedures required for its conclusion, the Agreement in the form of an Exchange of Letters has been applied on a provisional basis from 1 January 1995;Whereas the Agreement in the form of an Exchange of Letters should be approved,HAS DECIDED AS FOLLOWS:Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Malta amending the Memorandum of Understanding between the European Economic Community and the Republic of Malta regarding textile trade to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union shall be approved on behalf of the Community.The text of the Agreement in the form of an Exchange of Letters is attached to this Decision.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters.Article 3 The President of the Council shall, on behalf of the Community, give the notification referred to in paragraph 3 of the Agreement in the form of an Exchange of Letters.Done at Brussels, 3 March 1997.For the CouncilThe PresidentM. DE BOER